Ex. 10.2



SUBSCRIPTION AGREEMENT
THE SECURITIES DESCRIBED HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 OR THE SECURITIES LAWS OF ANY STATE OR ANY OTHER JURISDICTION. THERE
ARE FURTHER RESTRICTIONS ON THE TRANSFERABILITY OF THE SECURITIES DESCRIBED
HEREIN.
THE PURCHASE OF THE SECURITIES DESCRIBED HEREIN INVOLVES A HIGH DEGREE OF RISK
AND SHOULD BE CONSIDERED ONLY BY PERSONS WHO CAN BEAR THE RISK OF THE LOSS OF
THEIR ENTIRE INVESTMENT.
Lakeside DV Holdings, LLC
c/o IMH Financial Corporation
7001 N. Scottsdale, Suite 2050
Scottsdale, Arizona 85253
Attn: Lawrence D. Bain, CEO
Ladies and Gentlemen:
The undersigned understands that Lakeside DV Holdings, LLC, a Delaware limited
liability company (the “Company”), is offering Class B Units representing an
aggregate of up to 50% of the Company’s limited liability company interests (the
“Securities”) in a private placement. This offering is made pursuant to the Term
Sheet dated October 16, 2015 (the “Term Sheet”), and the form of Amended and
Restated Limited Liability Company Agreement of the Company dated as of November
10, 2015, a copy of which is attached hereto as Appendix C (the “Operating
Agreement”, and together with the Term Sheet, the “Offering Documents”), all as
more particularly described and set forth in the Offering Documents. The
undersigned further understands that the offering is being made without
registration of the Securities under the Securities Act of 1933, as amended (the
“Securities Act”), or any securities law of any state of the United States or of
any other jurisdiction, and is being made only to “accredited investors” (as
defined in Rule 501 of Regulation D under the Securities Act). As used herein,
the term “undersigned” and/or “you” shall be deemed to include all equity owners
of the undersigned if the undersigned is an entity formed for the purpose of
acquiring the Securities.
1.Subscription. Subject to the terms and conditions hereof and the provisions of
the Operating Agreement, the undersigned hereby irrevocably subscribes for the
Securities set forth in Appendix A hereto for the aggregate purchase price set
forth in Appendix A, which is payable as described in Section 4 hereof (the
“Purchase Price”). The undersigned acknowledges that the Securities will be
subject to restrictions on transfer as set forth in this subscription agreement
(the “Subscription Agreement”) and the Operating Agreement.
2.    Acceptance of Subscription and Issuance of Securities. It is understood
and agreed that the Company shall have the sole right, at its complete
discretion, to accept or reject this subscription, in whole or in part, for any
reason and that the same shall be deemed to be accepted by the Company only when
(a) it is signed by a duly authorized officer of IMH Financial Corporation, a
Delaware corporation (“IMHFC”), acting in its capacity as Manager of Lakeside

1

--------------------------------------------------------------------------------



DVH Manager, LLC, a Delaware corporation, in its capacity as the Manager of the
Company, and delivered to the undersigned at the Closing referred to in Section
3 hereof, (b) the Company has received the Purchase Price, and (c) the
undersigned has delivered to the Company an executed Joinder Agreement in the
form attached hereto as Appendix B. Subscriptions need not be accepted in the
order received, and the Securities may be allocated among subscribers in the
sole discretion of IMHFC. Notwithstanding anything in this Subscription
Agreement to the contrary, the Company shall have no obligation to issue any of
the Securities to any person who is a resident of a jurisdiction in which the
issuance of Securities to such person would constitute a violation of the
securities, “blue sky” or other similar laws of such jurisdiction (collectively
referred to as the “State Securities Laws”).
3.    The Closing. The closing of the purchase and sale of the Securities (the
“Closing”) shall take place at the offices of IMHFC on or before 4:00 pm Pacific
Standard Time on October 28, 2015, or at such other time and place as the
Company may designate by notice to the undersigned.
4.    Payment for Securities. Payment for the Securities shall be received by
the Company from the undersigned by wire transfer of immediately available funds
or other means approved by the Company at or prior to the Closing, in the amount
as set forth in Appendix A hereto. Upon the Closing, the Manager shall cause
Schedule A to the Operating Agreement to be amended to reflect the purchase of
the Securities by the undersigned under this Subscription Agreement, to reduce
the number of Securities owned by IMHFC in a corresponding amount, and to make a
distribution to IMHFC of an amount equal to the Purchase Price pursuant to the
terms and conditions of the Operating Agreement.
5.    Representations and Warranties of the Undersigned. The undersigned hereby
represents and warrants to and covenants with the Company (as of the date hereof
and as of the Closing) that:
(a)    General.
(i)    The undersigned has all requisite authority (and in the case of an
individual, the capacity) to purchase the Securities, enter into this
Subscription Agreement and to perform all the obligations required to be
performed by the undersigned hereunder, and such purchase will not contravene
any law, rule or regulation binding on the undersigned or any investment
guideline or restriction applicable to the undersigned.
(ii)    The undersigned is a resident of the state set forth on the signature
page hereto and is not acquiring the Securities as a nominee or agent or
otherwise for any other person.
(iii)    The undersigned will comply with all applicable laws and regulations in
effect in any jurisdiction in which the undersigned purchases or sells
Securities and obtain any consent, approval or permission required for such
purchases or sales under the laws and regulations of any jurisdiction to which
the undersigned is subject or in which the undersigned makes such purchases or
sales, and the Company shall have no responsibility therefor.

2

--------------------------------------------------------------------------------



(b)    Information Concerning the Company.
(i)    The undersigned has received a copy of the Offering Documents. The
undersigned has not been furnished any offering literature other than the
Offering Documents and has relied only on the information contained therein.
(ii)    The undersigned understands and accepts that the purchase of the
Securities involves various risks, including the risks outlined in the Offering
Documents and in this Subscription Agreement. The undersigned represents that it
is able to bear any loss associated with an investment in the Securities.
(iii)    The undersigned confirms that it is not relying on any communication
(written or oral) of the Company or any of its Affiliates, as investment advice
or as a recommendation to purchase the Securities. It is understood that
information and explanations related to the terms and conditions of the
Securities provided in the Offering Documents or otherwise by the Company or any
of its Affiliates shall not be considered investment advice or a recommendation
to purchase the Securities, and that neither the Company nor any of its
Affiliates is acting or has acted as an advisor to the undersigned in deciding
to invest in the Securities. The undersigned acknowledges that neither the
Company nor any of its Affiliates has made any representation regarding the
proper characterization of the Securities for purposes of determining the
undersigned’s authority to invest in the Securities.
(iv)    The undersigned is familiar with the business and financial condition
and operations of the Company, all as generally described in the Offering
Documents. The undersigned has had access to such information concerning the
Company and the Securities as it deems necessary to enable it to make an
informed investment decision concerning the purchase of the Securities.
(v)    The undersigned understands that, unless the undersigned notifies the
Company in writing to the contrary at or before the Closing, each of the
undersigned’s representations and warranties contained in this Subscription
Agreement will be deemed to have been reaffirmed and confirmed as of the
Closing, taking into account all information received by the undersigned.
(vi)    The undersigned acknowledges that the Company has the right in its sole
and absolute discretion to abandon this private placement at any time prior to
the completion of the offering. This Subscription Agreement shall thereafter
have no force or effect and the Company shall return the previously paid
subscription price of the Securities, without interest thereon, to the
undersigned.
(vii)    The undersigned understands that no federal or state agency has passed
upon the merits or risks of an investment in the Securities or made any finding
or determination concerning the fairness or advisability of this investment.
(c)    Non-reliance.

3

--------------------------------------------------------------------------------



(i)    The undersigned represents that it is not relying on (and will not at any
time rely on) any communication (written or oral) of the Company, as investment
advice or as a recommendation to purchase the Securities, it being understood
that information and explanations related to the terms and conditions of the
Securities and the other transaction documents that are described in the
Offering Documents shall not be considered investment advice or a recommendation
to purchase the Securities.
(ii)    The undersigned confirms that the Company has not (A) given any
guarantee or representation as to the potential success, return, effect or
benefit (either legal, regulatory, tax, financial, accounting or otherwise) of
an investment in the Securities or (B) made any representation to the
undersigned regarding the legality of an investment in the Securities under
applicable legal investment or similar laws or regulations. In deciding to
purchase the Securities, the undersigned is not relying on the advice or
recommendations of the Company and the undersigned has made its own independent
decision that the investment in the Securities is suitable and appropriate for
the undersigned.
(d)    Status of Undersigned.
(i)    The undersigned has such knowledge, skill and experience in business,
financial and investment matters that the undersigned is capable of evaluating
the merits and risks of an investment in the Securities. With the assistance of
the undersigned’s own professional advisors, to the extent that the undersigned
has deemed appropriate, the undersigned has made its own legal, tax, accounting
and financial evaluation of the merits and risks of an investment in the
Securities and the consequences of this Subscription Agreement. The undersigned
has considered the suitability of the Securities as an investment in light of
its own circumstances and financial condition and the undersigned is able to
bear the risks associated with an investment in the Securities and its authority
to invest in the Securities.
(ii)    The undersigned is an “accredited investor” as defined in Rule 501(a)
under the Securities Act. The undersigned agrees to furnish any additional
information requested by the Company or any of its Affiliates to assure
compliance with applicable U.S. federal and state securities laws in connection
with the purchase and sale of the Securities. The undersigned meets any
additional suitability standards and/or financial requirements which may be
required in the jurisdiction in which the undersigned resides, or is purchasing
in a fiduciary capacity for a person or account meeting such suitability
standards and/or financial requirements, and the undersigned is not a minor.
(e)    Restrictions on Transfer or Sale of Securities. As applies to the
Purchaser:
(i)    The undersigned is acquiring the Securities solely for the undersigned’s
own beneficial account, for investment purposes, and not with a view to, or for
resale in connection with, any distribution of the Securities. The undersigned
understands that the Securities have not been registered under the Securities
Act or any State Securities Laws by reason of specific exemptions under the
provisions thereof which depend in part upon the investment intent of the
undersigned and of the other representations made by the undersigned in this
Subscription Agreement. The undersigned understands that the Company is relying
upon the

4

--------------------------------------------------------------------------------



representations and agreements contained in this Subscription Agreement (and any
supplemental information) for the purpose of determining whether this
transaction meets the requirements for such exemptions.
(ii)    The undersigned understands that the Securities are “restricted
securities” under applicable federal securities laws and that the Securities Act
and the rules of the U.S. Securities and Exchange Commission (the “Commission”)
provide in substance that the undersigned may dispose of the Securities only
pursuant to an effective registration statement under the Securities Act or an
exemption therefrom, and the undersigned understands that the Company has no
obligation or intention to register any of the Securities, or to take action so
as to permit sales pursuant to the Securities Act (including Rule 144
thereunder). Accordingly, the undersigned understands that under the
Commission’s rules, the undersigned may dispose of the Securities principally
only in “private placements” which are exempt from registration under the
Securities Act, in which event the transferee will acquire “restricted
securities” subject to the same limitations as in the hands of the undersigned.
Consequently, the undersigned understands that the undersigned must bear the
economic risks of the investment in the Securities for an indefinite period of
time.
(iii)    The undersigned agrees: (A) that the undersigned will not sell, assign,
pledge, give, transfer or otherwise dispose of the Securities or any interest
therein, or make any offer or attempt to do any of the foregoing, except
pursuant to (i) the provisions of the Operating Agreement relating to the
transfer of limited liability company interests and (ii) a registration of the
Securities under the Securities Act and all applicable State Securities Laws, or
in a transaction which is exempt from the registration provisions of the
Securities Act and all applicable State Securities Laws; (B) that the
certificates, if any, representing the Securities will bear a legend making
reference to the foregoing restrictions; and (C) that the Company and its
Affiliates shall not be required to give effect to any purported transfer of
such Securities except upon compliance with the foregoing restrictions.
(iv)    The undersigned has a pre-existing relationship with the Company or an
officer, director, manager, employee, referring party or consultant to the
Company and acknowledges that neither the Company nor any other person offered
to sell the Securities to it by means of any form of general solicitation or
advertising, including but not limited to: (A) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio or (B) any seminar or meeting whose
attendees were invited by any general solicitation or general advertising.
6.    Obligations Irrevocable. The obligations of the undersigned shall be
irrevocable.
7.    Legend. The Securities are not certificated. If the Securities sold
pursuant to this Subscription Agreement become certificated in the future, all
such certificates representing Securities sold pursuant to this Subscription
Agreement will be imprinted with a legend in substantially the following form:
“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES

5

--------------------------------------------------------------------------------



ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. THE SECURITIES
MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT
TO THE PROVISIONS OF THE COMPANY’S AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT, AS MAY BE AMENDED, RESTATED OR REPLACED AND (2) (i) PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OR (ii) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN
ACCORDANCE WITH ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF
OTHER JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION,
UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
IT THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT
AND SUCH OTHER APPLICABLE LAWS.”
8.    Waiver, Amendment. Neither this Subscription Agreement nor any provisions
hereof shall be modified, changed, discharged or terminated except by an
instrument in writing, signed by the party against whom any waiver, change,
discharge or termination is sought.
9.    Assignability. Neither this Subscription Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by the undersigned without the prior written consent of the Company.
10.    Waiver of Jury Trial. THE UNDERSIGNED IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED BY THIS SUBSCRIPTION AGREEMENT. Each party to
this Subscription Agreement certifies and acknowledges that (a) no
representative of any other party has represented, expressly or otherwise, that
such other party would not seek to enforce the foregoing waiver in the event of
a legal action; (b) such party has considered the implications of this waiver;
(c) such party makes this waiver voluntarily; and (d) such party has been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this section.
11.    Submission to Jurisdiction. With respect to any suit, action or
proceeding relating to any offers, purchases or sales of the Securities by the
undersigned (“Proceedings”), the undersigned irrevocably submits to the
jurisdiction of the federal or state courts located in the County of Kent, State
of Delaware, which submission shall be exclusive unless none of such courts has
lawful jurisdiction over such Proceedings.
12.    Governing Law. This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware.
13.    Section and Other Headings. The section and other headings contained in
this Subscription Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Subscription Agreement.

6

--------------------------------------------------------------------------------



14.    Counterparts. This Subscription Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed to
be an original and all of which together shall be deemed to be one and the same
agreement.
15.    Notices. All notices and other communications provided for herein shall
be in writing and shall be deemed to have been duly given if delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid to the following addresses (or such other address as either
party shall have specified by notice in writing to the other):


If to the Company:
Lakeside DV Holdings, LLC
c/o IMH Financial Corporation
7001 N. Scottsdale Road, Suite 2050
Scottsdale, AZ 85253
Attention: Lawrence D. Bain, CEO
Email: ldb@imhfc.com
with a copy to:
IMH Financial Corporation
7001 N. Scottsdale Road, Suite 2050
Scottsdale, AZ 85253
Attention: Legal Department
Email: legal@imhfc.com
If to the Purchaser:
Andrew Fishleder________________ 
9830 East Thompson Peak Parkway_ 
#903__________________________  
Scottsdale, AZ 85255_____________ 
Attention:______________________
Email: afishleder@gmail.com______
with a copy to:
______________________________
______________________________
______________________________
______________________________
Attention:______________________
Email:_________________________

16.    Binding Effect. The provisions of this Subscription Agreement shall be
binding upon and accrue to the benefit of the parties hereto and their
respective heirs, legal representatives, successors and assigns.
17.    Survival. All representations, warranties and covenants contained in this
Subscription Agreement shall survive (i) the acceptance of the subscription by
the Company and the Closing, (ii) changes in the transactions, documents and
instruments described in the Offering Documents

7

--------------------------------------------------------------------------------



which are not material or which are to the benefit of the undersigned and (iii)
the death or disability of the undersigned.
18.    Notification of Changes. The undersigned hereby covenants and agrees to
notify the Company upon the occurrence of any event prior to the closing of the
purchase of the Securities pursuant to this Subscription Agreement which would
cause any representation, warranty, or covenant of the undersigned contained in
this Subscription Agreement to be false or incorrect.
19.    Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.
20.    Capitalized Terms. Capitalized terms used herein without definition shall
have the meanings ascribed thereto in the Operating Agreement.
21.    Taxpayer Identification Number/Backup Withholding Certification. Unless
the undersigned indicates to the contrary in this Subscription Agreement, the
undersigned certifies that the taxpayer identification number shown below is
correct and, if not a corporation, IRA, Keogh, or Qualified Trust (as to which
there would be no withholding), the undersigned is not subject to backup
withholding on interest or dividends. If the undersigned does not provide a
taxpayer identification number certified to be correct or does not make the
certification that the undersigned is not subject to backup withholding, then
the undersigned may be subject to twenty percent (20%) withholding on interest
or dividends paid to the holder of the Securities.




[SIGNATURE PAGE FOLLOWS]
    

8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement
this 10th day of November, 2015.


PURCHASER (if an individual):


By:____/S/ Andrew Fishleder_______________________         


Print Name: Andrew Fishleder_______________________


SSN: xxx-xx-xxxx_________________________________


PURCHASER (if an entity):


________________________________________________
(Print Full Legal Name of Entity)


By:_______________________________________
        
Name:_____________________________________     


Title:______________________________________     
        
Taxpayer ID #: ______________________________


State/Country of Domicile or Formation: _Arizona________________________________




Aggregate Subscription Amount: US$ 50,000.00__________________________________
 


The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to _____2_____ Class B Units.
 

9

--------------------------------------------------------------------------------



 
LAKESIDE DV HOLDINGS, LLC,
a Delaware limited liability company 

By: Lakeside DVH Manager, LLC, 
   a Delaware limited liability company
Its: Manager 

   By: IMH Financial Corporation, 
      a Delaware corporation 
   Its: Sole Member 

      By:   /S/ Lawrence D. Bain          
         Lawrence D. Bain, CEO


10

--------------------------------------------------------------------------------



APPENDIX A
CONSIDERATION TO BE DELIVERED


Securities to Be Acquired
Aggregate Purchase Price to be Paid
____2____ Class B Units
US$    50,000.00______


11

--------------------------------------------------------------------------------



APPENDIX B
FORM OF JOINDER AGREEMENT
(See Attached.)




--------------------------------------------------------------------------------



JOINDER AGREEMENT
Reference is hereby made to the Amended and Restated Limited Liability Company
Agreement, dated November 10, 2015, as amended from time to time (the “LLC
Agreement”), among LAKESIDE DVH MANAGER, LLC, a Delaware limited liability
company, as Manager, the Members set forth on Schedule A to the LLC Agreement,
and LAKESIDE DV HOLDINGS, LLC, a Delaware limited liability company (the
“Company”). Pursuant to and in accordance with Section 8.3 of the LLC Agreement,
the undersigned hereby acknowledges that it has received and reviewed a complete
copy of the LLC Agreement (attached as Appendix A hereto) and agrees that upon
execution of this Joinder, such Person shall become a party to the LLC Agreement
and shall be fully bound by, and subject to, all of the covenants, terms and
conditions of the LLC Agreement as though an original party thereto and shall be
deemed, and is hereby admitted as, a Member for all purposes thereof and
entitled to all the rights incidental thereto, and shall hold the status of
Class B Member.
Capitalized terms used herein without definition shall have the meanings
ascribed thereto in the LLC Agreement.
[Signature page follows]
    




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
__10th__ day of November, 2015.


PURCHASER (if an individual):


By:___    /S/ Andrew Fishleder_________________________                    
Print Name:___Andrew Fishleder_____________________    


Address of Principal Residence:
9830 East Thompson Peak Pkwy. #903_________________
Scottsdale, AZ 85255_______________________________
        
PURCHASER (if an entity):


________________________________________________
(Print Full Legal Name of Entity)


By: _______________________________________    


Name:_____________________________________


Title: ______________________________________
        
State of Formation:_________________________________     


                    
Address of Principal Office:
____________________________________
____________________________________
____________________________________
____________________________________


ACCEPTANCE BY THE MANAGER:
Lakeside DVH Manager, LLC, a Delaware limited liability company
By:    IMH Financial Corporation, a Delaware corporation, its Sole Member

By:____/S/ Lawrence D. Bain_________________________________________        
        Lawrence D. Bain, CEO




--------------------------------------------------------------------------------



APPENDIX C


OPERATING AGREEMENT
(See Attached.)






--------------------------------------------------------------------------------



AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF
LAKESIDE DV HOLDINGS, LLC
THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”)
of Lakeside DV Holdings, LLC, a Delaware limited liability company (the
“Company”), is made and entered into as of November 10, 2015, and is by and
between the Members, as hereinafter defined, listed on Schedule A.
W I T N E S S E T H:
WHEREAS, the Company was formed as a limited liability company under and
pursuant to the Act (as defined herein) to conduct certain business as a limited
liability company by filing a Certificate of Formation in the office of the
Secretary of State for the State of Delaware on July 29, 2015 (as amended and
restated from time to time, the “Certificate”);
WHEREAS, IMH Financial Corporation, a Delaware corporation (“IMH”), as the
Company’s sole original Member, executed a Limited Liability Company Agreement
of the Company dated as of July 29, 2015 (the “Original Agreement”);
WHEREAS, as of the date hereof IMH has transferred its membership interest in
the Company to Lakeside DVH Manager, LLC, a Delaware limited liability company
(“Lakeside DVH”), which membership interests are represented by Class A Units in
the Company;
WHEREAS, from and after the date hereof, and in accordance with the terms of
this Agreement, the Company may issue Class B Units to Persons and admit such
Persons as Class B Members upon their execution of a counterpart signature page
to this Agreement; and
WHEREAS, the Members now desire to amend and restate the Original Agreement on
the terms and subject to the conditions set forth below;
NOW, THEREFORE, in consideration of the mutual promises, covenants and
undertakings hereinafter contained, and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Members hereto
agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1.    Definitions. As used herein the following terms shall have the
indicated meanings. The singular shall include the plural and the masculine
gender shall include the feminine and neuter, and vice versa, as the context
requires.
(a)    “Act” means the Delaware Limited Liability Company Act, Delaware Code
Section 18-101 et seq. in effect on the date hereof and as may be hereafter
amended.




--------------------------------------------------------------------------------



(b)    “Adjusted Capital Account” means, with respect to any Member, such
Member's Capital Account (taking into account all Capital Contributions and
Priority Capital Contributions made by such Member and distributions made to
such Member), increased by the sum of (i) such Member's share of Company Minimum
Gain and (ii) such Member's share of Member Nonrecourse Debt Minimum Gain.
(c)    “Affiliate” means, with respect to any specified Person, (i) any other
Person that directly or indirectly controls, is controlled by, or is under
common control with such specified Person, (ii) any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law,
including adoptive relationships, of such Person, and (iii) any trust, family
limited partnership, family limited liability company or other estate planning
entity, the beneficiaries, partners or members of which are limited to such
Person and such Person’s spouse, lineal descendants and stepchildren. The term
“control” (including the terms “controlling,” “controlled by” and “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of at least 50% of the voting securities, by contract or
otherwise.
(d)    “Bankruptcy” means, with respect to any Person, such Person’s: (i) making
an assignment for the benefit of creditors, (ii) filing a voluntary petition in
bankruptcy, (iii) being adjudged bankrupt or insolvent, or having entered
against such Person an order for relief, in any bankruptcy or insolvency
proceeding, (iv) filing a petition or answer seeking for such Person any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any statute, law or regulation, (v) filing an answer or
other pleading admitting or failing to contest the material allegations of a
petition filed against such Person in any proceeding of this nature, (vi)
seeking, consenting to or acquiescing in the appointment of a trustee, receiver
or liquidator of such Person or of all or any substantial part of such Person’s
properties, (vii) having commenced against it any proceeding seeking
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any statute, law or regulation, which proceeding is
consented to by such Person or which is not dismissed within one hundred twenty
(120) days after being commenced, or (viii) having a trustee, receiver or
liquidator of such Person or of all or any substantial part of such Person’s
properties appointed without such Person’s consent or acquiescence and such
appointment is not vacated or stayed within ninety (90) days after such
appointment, or the appointment is not vacated within ninety (90) days after the
expiration of any such stay.
(e)    “Capital Account” means, with respect to any Member, the Capital Account
established and maintained for such Member in accordance with the following
provisions:
(i)    There shall be credited to each Member’s Capital Account (A) such
Member’s Capital Contributions and Priority Capital Contributions, (B) such
Member’s distributive share of Profits allocated to such Member pursuant to
Section 4.1 hereof, (C) any items in the nature of income or gain which are
specially allocated to such Member pursuant to Section 4.2 hereof and (D) the
amount of any liabilities assumed by such Member or which are secured by any
property of the Company distributed to such Member.
(ii)    There shall be debited to each Member’s Capital Account (A) the amount
of cash and the fair market value of any property of the Company distributed to
such Member (net of liabilities that such Member is considered to assume or take
subject to), (B) such Member’s distributive share of Losses allocated to such
Member pursuant to Section 4.1 hereof, (C) any items in the nature of expenses
or losses which are specially allocated to such Member pursuant to Section 4.2
hereof and (D) the amount of any liabilities of such Member assumed by the
Company or which are secured by any property contributed by such Member or the
Company.




--------------------------------------------------------------------------------



(iii)    The Capital Account of each Member shall be adjusted to reflect the
Gross Asset Value of the assets of the Company in accordance with Section 1.1(u)
hereof;
(iv)    In the event any interest in the Company is transferred in accordance
with the terms of this Agreement, the transferee shall succeed to the Capital
Account of the transferor to the extent it relates to the transferred interest.
(v)    In determining the amount of any liability for purposes of subparagraphs
(i) and (ii) above, there shall be taken into account Code Section 752(c) and
any other applicable provisions of the Code and Regulations.
The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts shall be interpreted to comply with
Regulations Section 1.704-1(b), and shall be interpreted and applied in a manner
consistent with such Regulations. In the event the Manages shall determine that
it is prudent to modify the manner in which the Capital Accounts, or any debits
or credits thereto are computed in order to comply with such Regulations, the
Manager may make such modification, provided that it is not likely to have a
material effect on the amounts distributable to any Member pursuant to Section
9.3(a) hereof upon the dissolution of the Company. The Manager also shall make
any appropriate modifications in the event unanticipated events might otherwise
cause this Agreement not to comply with Regulations Section 1.704-1(b).
(f)    “Capital Contribution” means the amount of cash and the fair market value
of any other property (net of liabilities secured by such property, which the
Company is considered to assume) contributed by a Member to the capital of the
Company, but excluding any Priority Capital Contributions. The Capital
Contributions of the Members are set forth on Schedule A.
(g)    “Cash Flow” means and includes all cash available for distribution to the
Members as determined from time to time by the Manager in its sole discretion
after paying expenses, including the Management Fee and any loans from Members,
and providing reserves for such anticipated expenses as the Manager determine
are necessary for the efficient and appropriate operation of the Company.
(h)    “Class A Member” means a Person listed as a Class A Member on Schedule A
to this Agreement, who owns one or more Class A Units and who is a party to this
Agreement, and those additional Persons, if any, who become Class A Members
after the date hereof in accordance with this Agreement.
(i)    “Class A Units” means Units designated as Class A Units, including all
the rights, privileges, preferences and obligations as are specifically provided
for in this Agreement for Class A Units.
(j)    “Class B Member” means a Person listed as a Class B Member on Schedule A
to this Agreement, who owns Class B Units and who is a party to this Agreement,
and those additional Persons, if any, who become Class B Members after the date
hereof in accordance with this Agreement.
(k)    “Class B Units” means Units designated as Class B Units, including all
the rights, privileges, preferences and obligations as are specifically provided
for in this Agreement for Class B Units.
(l)    “Code” means the Internal Revenue Code of 1986, as amended, or any
successor provision of law.




--------------------------------------------------------------------------------



(m)    “Company Minimum Gain” has the meaning ascribed to the term “partnership
minimum gain” in Regulations Sections 1.704-2(b)(2) and 1.704-2(d).
(n)    “Company Nonrecourse Deductions” has the meaning ascribed to the term
“nonrecourse deductions” in Section 1.704-2(b)(1) of the Regulations.
(o)    “Depreciation” means, for each fiscal year or other period, an amount
equal to the depreciation, amortization or other cost-recovery deduction
allowable with respect to an asset for such year or period, except that if the
Gross Asset Value of any asset differs from its adjusted basis for federal
income tax purposes at the beginning of such fiscal year or period, Depreciation
shall be an amount that bears the same ratio to such beginning Gross Asset Value
as the federal income tax depreciation, amortization or other cost-recovery
deduction for such fiscal year or period bears to such beginning adjusted tax
basis; provided, however, that if the adjusted basis for federal income tax
purposes of an asset at the beginning of such fiscal year or period is zero,
Depreciation shall be determined with reference to such beginning Gross Asset
Value using any reasonable method determined by the Manager.
(p)    “Excess Deficit Balance” means, with respect to any Member, the deficit
balance, if any, in such Member’s Capital Account as of the end of the relevant
fiscal year or other period, after giving effect to the following adjustments:
(i)    The Capital Account shall be increased by any amounts that such Member is
obligated to restore pursuant to any provision of this Agreement or is deemed to
be obligated to restore pursuant to penultimate sentences of Regulations Section
1.704-2(g)(1) and of Regulations Section 1.704-2(i)(5); and
(ii)    The Capital Account shall be decreased by the items described in
Regulations Sections 1.704-l(b)(2)(ii)(d)(4), (5) and (6).
The foregoing definition of Excess Deficit Balance is intended to comply with
the provisions of Regulations Section 1.704-l(b)(2)(ii)(d) and shall be
interpreted consistently therewith.
(q)    “Gross Asset Value” means, with respect to any asset of the Company, the
asset’s adjusted basis for federal income tax purposes, except as follows:
(i)    The initial Gross Asset Value of any asset contributed by a Member to the
Company will be the gross fair market value of such asset, as determined by the
contributing Member and the Manager;
(ii)    the Gross Asset Value of all Company assets shall be adjusted to equal
their respective fair market values (as determined in good faith by the
Manager), in accordance with the rules set forth in Regulations Section
1.704(b)(2)(iv)(f), except as otherwise provided herein, immediately prior to:
(A) the acquisition of an additional interest in the Company by any new or
existing Member in exchange for more than a de minimis Capital Contribution and
Priority Capital Contribution; (B) the acquisition of an additional interest
(other than a de minimis interest) in the Company by an existing Member or a new
Member as consideration for the provision of services to or for the benefit of
the Company; (C) the distribution by the Company to a Member of more than a de
minimis amount of property of the Company as consideration for an interest in
the Company; (D) the grant by the Company of a noncompensatory option (other
than an option for a de minimis interest in the Company) and (E) the liquidation
of the Company within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g);
provided, however, that adjustments pursuant to clauses (A), (B), (C)




--------------------------------------------------------------------------------



and (D) shall be made only if the Manager determine in its sole discretion that
such adjustments are necessary or appropriate to reflect the relative economic
interests of the Members in the Company;
(iii)    the Gross Asset Value of any Company asset distributed to any Member
will be the gross fair market value of such asset on the date of distribution as
determined by the Manager in its sole and absolute discretion; and
(iv)    the Gross Asset Value of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted tax bases of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m) and Section 4.2(g) hereof
and are not otherwise taken into account under this Section 1.1(u).
(r)    “Lakeside DV” means Lakeside DV, LLC, a Delaware limited liability
company.
(s)    Lakeside DVH” is defined in the Recitals.
(t)    “Management Fee” is defined in Section 5.1(h).
(u)    “Manager” means the Manager elected pursuant to Section 5.1(a).
(v)    “Member Nonrecourse Debt” has the meaning ascribed to the term “partner
nonrecourse debt” in Regulations Section 1.704-2(b)(4).
(w)    “Member Nonrecourse Debt Minimum Gain” has the meaning ascribed to
“partner nonrecourse minimum gain” in Regulations Section 1.704-2(i)(2).
(x)    “Member Nonrecourse Deductions” has the meaning ascribed to the term
“partner nonrecourse deductions” in Regulations Sections 1.704-2(i)(1) and
1.704-2(i)(2).
(y)    “Members” means, effective as of the date first above written, those
persons listed on Schedule A, attached hereto and made a part hereof, including
the Class A Members and the Class B Members, and such other Persons who may be
admitted to the Company, sometimes referred to individually as “Member.” A
Member shall have all rights conferred upon a “member” under the Act, as
modified by this Agreement.
(z)    “Membership Interest” for any Member means the percentage of such
Member’s ownership interest in the Company based on the number of Class A Units
and Class B Units held by such Member as compared to the total number of
outstanding Class A Units and Class B Units.
(aa)    “Officers” means any officers who may be designated from time to time by
the Manager to manage the affairs of the Company pursuant to the provisions of
this Agreement.
(bb)     “Person” means any individual, sole proprietorship, partnership,
corporation, limited liability company, unincorporated society or association,
venture, trust, estate or other entity.
(cc)    “Priority Capital Contributions” means the amount of cash and the fair
market value of any other property (net of liabilities secured by such property,
which the Company is considered to assume) contributed by a Member to the
capital of the Company under Section 3.5 that is considered a “Priority




--------------------------------------------------------------------------------



Capital Contribution” thereunder. Any Priority Capital Contributions of the
Members will be set forth on Schedule A.
(dd)    “Priority Return” means an 8% per annum, cumulative return, compounded
monthly, on the amount of the Unreturned Priority Capital Contribution Balance
(ee)    “Profits” and “Losses” mean, for each fiscal year or other period, an
amount equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:
(i)    any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses shall be added to
such taxable income or loss;
(ii)    any expenditures of the Company described in Code Section 705(a)(2)(B)
or treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Profits and Losses hereunder shall be subtracted from such taxable income or
loss;
(iii)    gain or loss resulting from any disposition of Company property
reflected in the Capital Account of any Member at a Gross Asset Value that is
different from its adjusted tax basis shall be computed by reference to such
Gross Asset Value;
(iv)    those items specially allocated under Section 4.2 shall not be taken
into account in determining Profits and Losses;
(v)    in the event the Company is required to adjust the Gross Asset Value of
any item of Company property pursuant to Section 1.1(u) hereof, the difference
between the Gross Asset Value of such property and its adjusted tax basis shall
be treated as an item of gain or loss, as the case may be, for purposes of
computing Profits and Losses;
(vi)    in lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year or period; and
(vii)    to the extent an adjustment to the adjusted tax basis of any Company
property pursuant to Code Section 734(b) or Code Section 743(b) is required
pursuant to Regulations Section 1.704-l(b)(2)(iv)(m)(4) to be taken into account
in determining Capital Accounts as a result of a distribution other than in
complete liquidation of a Member’s economic rights, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis of the asset)
from the disposition of the asset and shall be taken into account for purposes
of computing Profits or Losses.
(ff)    “Regulations” means United States Treasury Department regulations,
temporary regulations and proposed regulations promulgated under the Code from
time to time.
(gg)    “Return” means an 8.0% per annum, cumulative return, compounded monthly,
on the amount of the Unreturned Capital Contribution Balance.




--------------------------------------------------------------------------------



(hh)    “Sale of the Company” means the sale of the Company, whether by sale of
50% or more the issued and outstanding Units (including up to 100% of the Units)
or other equity interests of the Company, or whether by a sale of substantially
all of the assets, or whether by a merger, reorganization or otherwise, in each
case in a bona fide, arms-length transaction.
(ii)    “Target Balance” means, for any Member as of any date, the hypothetical
amount that would be distributable to such Member on such date if (i) all the
assets of the Company (including, without limitation, intangible assets such as
goodwill) were sold for cash equal to their respective Gross Asset Values as of
such date, (ii) all liabilities of the Company were paid in full (except that in
the case of a nonrecourse liability, such payment would be limited to the Gross
Asset Value of the asset or assets securing such liability), and (iii) all
remaining cash were distributed to the Members pursuant to Section 9.3(a)
hereof.
(jj)    “Transfer” means any transfer (including, without limitation, a transfer
by will or intestate distribution), alienation, gift, sale, assignment, pledge,
hypothecation, encumbrance, disposition or granting of, or attempt to grant, a
security interest, lien or similar encumbrance of all or any part of a Unit in
the Company, whether voluntarily or involuntarily, whether for or without
consideration, and includes a transfer by operation of law, transfer incident to
divorce, bankruptcy, foreclosure, judicial sale or otherwise.
(kk)    “Units” represent the denomination for a Member’s Membership Interest in
the Company and have been designated as Class A Units and Class B Units and
shall constitute limited liability company interests under the Act
(ll)    Unreturned Capital Contribution Balance” means, with respect to any Unit
as of any date, the aggregate Capital Contributions made in respect of such
Unit, reduced (but not below zero) by the aggregate amount of Cash Flow
distributed pursuant to Section 4.5(a)(ii)(B) or Section 9.3(a) in respect of
such Unit (whenever made and regardless of the source or character of such
distribution). In the event any Unit is transferred in accordance with the terms
of this Agreement, the transferee shall succeed to the Unreturned Capital
Contribution Balance which relates to such Unit
(mm)    “Unreturned Priority Capital Contribution Balance” means, with respect
to any Unit as of any date, the aggregate Priority Capital Contributions made in
respect of such Unit, reduced (but not below zero) by the aggregate amount of
Cash Flow distributed pursuant to Section 4.5(a)(i)(B) or Section 9.3(a) in
respect of such Unit (whenever made and regardless of the source or character of
such distribution). In the event any Unit is transferred in accordance with the
terms of this Agreement, the transferee shall succeed to the Unreturned Priority
Capital Contribution Balance which relates to such Unit.
Section 1.2.    Other Definitions. Other terms are defined in the Sections of
this Agreement. Any terms with their initial letters capitalized and not
otherwise defined herein shall have the meaning set forth in the Act.

ARTICLE II
ORGANIZATION
Section 2.1.    Organization. On July 29, 2015, the Company was formed as a
Delaware limited liability company by the filing of the Certificate in the
office of the Secretary of State. If there is any conflict between the terms of
this Agreement and the Certificate, the Certificate will control.




--------------------------------------------------------------------------------



Section 2.2.    Name. The name of the Company is Lakeside DV Holdings, LLC.
Company business must be conducted in such name or such other names that comply
with applicable law as the Manager may select from time to time.
Section 2.3.    Registered Office; Registered Agent. The registered office of
the Company in the State of Delaware will be the initial registered office
designated in the Certificate or such other office (which need not be a place of
business of the Company) as the Manager may designate from time to time in the
manner provided by law. The registered agent of the Company in the State of
Delaware will be the initial registered agent designated in the Certificate, or
such other Person or Persons as the Manager may designate from time to time in
the manner provided by law. The principal office of the Company will be at such
location as the Manager may designate from time to time, which need not be in
the State of Delaware. The Company may have such other offices as the Manager
determine appropriate.
Section 2.4.    Purpose; Powers. The purposes of the Company are to: (a) own an
equity interest in Lakeside DV, which is to own, develop, manage, lease, and
dispose of certain property consisting of approximately 127 acres and located in
Wasatch County, Utah, and (b) engage in any lawful business or activity
permitted under the Act incidental to the foregoing. The Company will have all
powers permitted to be exercised by a limited liability company organized in the
State of Delaware.
Section 2.5.    Term. The Company commenced on the date the Certificate was
filed with the Secretary of State of the State of Delaware, and will continue in
existence until terminated pursuant to this Agreement.
Section 2.6.    Liability to Third Parties. No Member will have any personal
liability for any obligations or liabilities of the Company solely on account of
such Person being a Member, whether such liabilities arise in contract, tort or
otherwise, except to the extent that any such liabilities or obligations are
expressly assumed in writing by such Member.
ARTICLE III
MEMBERS; CAPITAL STRUCTURE AND CONTRIBUTIONS
Section 3.1.    Members. The names, addresses, Capital Contributions, Priority
Capital Contributions, Membership Interests and Class A Units and Class B Units
of the Members are set forth on Schedule A attached hereto and incorporated
herein. The Manager is hereby authorized to complete or amend Schedule A to
accurately reflect, without limitation, the admission of additional Members, the
withdrawal or expulsion of any Member, the change of address of any Member, the
Capital Contributions and Priority Capital Contributions of any Member, the
Membership Interest or Units of any Member and any other information called for
by Schedule A.
Section 3.2.    Capital Structure.
(a)    General. Subject to the terms of this Agreement, (%4) the Company is
authorized to issue an unlimited number of Units and (%4) the Manager is
expressly authorized, by resolution or resolutions, to create and to issue, out
of authorized but unissued Units, different classes, groups or series of Units
and fix for each such class, group or series such voting powers, full or limited
or no voting powers, and such distinctive designations, preferences and relative
participating, optional or other special rights and qualifications, limitations
or restrictions as determined by the Manager. Subject to the terms of this
Agreement, the Manager shall have the authority to issue such number of Units of
any class, series or tranche pursuant to clauses (i) and (ii) of the immediately
preceding sentence as the Manager shall from time to time




--------------------------------------------------------------------------------



determine. Subject to the terms of this Agreement, the Company is authorized to
issue options or warrants to purchase Units, restricted Units, Unit appreciation
rights, phantom Units, and other securities convertible, exchangeable or
exercisable for Units, on such terms as may be determined by the Manager.
(b)    Units. The Units shall have such rights to allocations and distributions
as may be authorized and set forth under this Agreement. The relative rights,
powers, preferences, duties, liabilities and obligations of holders of the Units
shall be as set forth herein. Each holder of Units shall be entitled to vote, in
person or by proxy, pro-rata in accordance with such holder’s percentage
ownership interest of all issued and outstanding Units, on any matter upon which
Members have the right to vote as set forth in this Agreement and provided under
the Act.
Section 3.3.    Issuance of Additional Units.
(a)    Right to Issue Other Additional Units. The Company is authorized to issue
Units to any Person at such prices per Unit as may be determined in good faith
by the Manager and in exchange for such Capital Contribution(s) as may be
determined by the Manager.
(b)    Condition to Admission as a Member. As a condition to being admitted as a
Member of the Company, any Person must agree to be bound by the terms of this
Agreement by executing and delivering a counterpart signature page to this
Agreement.
Section 3.4.    Capital Contributions by New Members. New Members will make any
Capital Contribution required by the Manager pursuant to Section 3.3 above.
Section 3.5.    Additional Capital Contributions. If the Manager determines that
the Company does not have sufficient cash to pay its expenses and obligations or
otherwise requires additional working capital, including for the purpose of
making an additional contribution to Lakeside DV, then the Manager shall notify
the Members of the amount of additional capital that is required for the
foregoing purposes (the “Capital Contribution Notice”). Within thirty (30) days
after the date of receipt of the Capital Contribution Notice (the “Deadline”),
each Member shall have the right to make an additional Capital Contribution to
the Company in an amount equal to the additional capital so required multiplied
by such Member’s Membership Interest. If a Member (the “Non-Contributing
Member”) does not make such Member’s additional Contribution by the Deadline,
the other Member(s) may elect to advance the Non-Contributing Member’s
additional Capital Contribution in proportion to such advancing Members’
Membership Interest (or as they may otherwise agree among themselves), and in
such event, the entire additional Capital Contributions made by such Member
(i.e., the additional Capital Contribution it originally elected to make and the
additional Capital Contribution it made on behalf of the Non-Contribution
Member) will be treated as “Priority Capital Contributions.” If each Member
makes its additional Capital Contribution in accordance with this Section 3.5
and there is no Non-Contributing Member, then each additional Capital
Contribution will be considered a “Capital Contribution” and not a “Priority
Capital Contribution.”
Section 3.6.    Member Loans. Members may make loans to the Company on terms
approved by the Manager. Loans by any Member to the Company shall not be
considered Capital Contributions or Priority Capital Contributions and shall not
affect the maintenance of such Member’s Capital Account.
Section 3.7.    No Return of Contributions. A Member is not entitled to the
return of any part of his, her or its Capital Contributions or Priority Capital
Contributions or to be paid interest in respect of either such Member’s Capital
Account or Capital Contributions or Priority Capital Contributions. An




--------------------------------------------------------------------------------



unrepaid Capital Contribution or Priority Capital Contribution is not a
liability of the Company or of the other Members.
Section 3.8.    No Withdrawal. Except with the consent of the Manager or as
otherwise set forth in this Agreement, the Company shall not redeem or
repurchase any Member’s Units and no Member shall have the right to withdraw
from the Company prior to the Company’s liquidation and termination pursuant to
Article IX hereof.
Section 3.9.    Capital Account Deficits. There shall be no obligation to
restore any deficit balance in any Member’s Capital Account.
Section 3.10.    Preemptive Rights. No Member has any preemptive rights or other
protective rights with respect to the preservation of its percentage ownership
in the Company or with respect to the preservation of the book value of its
Units.
ARTICLE IV
ALLOCATIONS AND DISTRIBUTIONS
Section 4.1.    Allocations. After giving effect to the special allocation
provisions of Section 4.2 hereof, Profits and Losses for any year or other
period (and, if necessary, items of gross income, gain, loss and deduction of
the Company) shall be allocated in such a manner as to cause the balances in the
Adjusted Capital Accounts of the Members as nearly as possible to equal their
respective Target Balances.
Section 4.2.    Special Allocations.
(c)    Company Minimum Gain. Notwithstanding any other provision of this Section
4.2, and except as provided in Regulations Sections 1.704-2(f)(2), (3), (4) and
(5), if there is a net decrease in Company Minimum Gain during any fiscal year
or other period, each Member shall be specially allocated items of Company
income and gain for such fiscal year or period (and, if necessary, subsequent
fiscal years and periods) in an amount equal to such Member’s share of the net
decrease in Company Minimum Gain, determined in accordance with Regulations
Section 1.704-2(g). A Member’s share of the net decrease in Company Minimum Gain
shall be determined in accordance with Regulations Section 1.704-2(g)(1). This
Section 4.2(a) is intended to comply with the “minimum gain chargeback”
requirement of Regulations Section 1.704-2(f) and shall be interpreted
consistently therewith.
(d)    Member Nonrecourse Debt Minimum Gain. Notwithstanding any other provision
of this Section 4.2 except Section 4.2(a), and subject to the exception in
Section 1.704-2(i)(4), if there is a net decrease in Member Nonrecourse Debt
Minimum Gain attributable to a Member Nonrecourse Debt during any fiscal year or
other period, each Member who has a share of the Member Nonrecourse Debt Minimum
Gain, determined in accordance with Regulations Section 1.704-2(i)(5), shall be
specially allocated items of Company income and gain, including gross income,
for such fiscal year or other period (and, if necessary, subsequent fiscal years
and periods) in an amount equal to such Member’s share of the net decrease in
Member Nonrecourse Debt Minimum Gain, determined in accordance with Regulations
Section 1.704-2(i)(4). This Section 4.2(b) is intended to comply with the
“minimum gain chargeback” requirement of Regulations Section 1.704-2(i)(4) and
shall be interpreted consistently therewith.
(e)    Qualified Income Offset. If any Member unexpectedly receives any
adjustments, allocations or distributions described in Regulations Section
1.704-1(b)(2)(ii)(d)(4), (5), or (6) which results




--------------------------------------------------------------------------------



in or increases an Excess Deficit Balance for the Member, items of Company
income and gain, including gross income, shall be specially allocated to each
such Member in an amount and manner sufficient to eliminate the Excess Deficit
Balance of such Member as quickly as possible; provided, however, an allocation
pursuant to this Section 4.2(c) shall be made if an only to the extent that such
Member would have an Excess Deficit Balance after all other allocations provided
for in this Section 4.2 have been tentatively made as if this Section 4.2(c)
were not in this Agreement. This Section 4.2(c) is intended to comply with the
“qualified income offset” requirement of Regulations Section
1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.
(f)    Gross Income Allocation. If any Member would otherwise have Excess
Deficit Balance as of the last day of any fiscal year or other period, then
items of income and gain of the Company shall be specially allocated to such
Member so as to eliminate such excess as quickly as possible; provided, however,
an allocation pursuant to this Section 4.2(d) shall be made only if and to the
extent that such Member would have an Excess Deficit Balance after all other
allocations provided for in this Section 4.2 have been made as if Section 4.2(c)
and this Section 4.2(d) were not in this Agreement.
(g)    Company Nonrecourse Deductions. Company Nonrecourse Deductions for any
year or other period shall be allocated among the Members in accordance with
their respective Membership Interests.
(h)    Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
fiscal year or other period shall be specially allocated to the Member who bears
the economic risk of loss with respect to the Member Nonrecourse Debt to which
such Member Nonrecourse Deductions are attributable in accordance with
Regulations Section 1.704-2(i)(1).
(i)    Section 754 Adjustment. To the extent an adjustment to the adjusted tax
basis of any Company asset pursuant to Code Section 743(b) or Code Section
734(b) is required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(2) or
Regulations Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as the result of a distribution to a Member in
complete liquidation of its interest in the Company, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis) and such gain or loss shall be specially allocated to the
Members in a manner consistent with the manner in which their Capital Accounts
are required to be adjusted pursuant such applicable Section of the Regulations.
(j)    Curative Allocations. The allocation set forth in subparagraphs (a)
through (g) of this Section 4.2 (“Regulatory Allocations”) are intended to
comply with certain requirements of the Regulations. It is the intent of the
Members that, to the extent possible, all Regulatory Allocations shall be offset
either with other Regulatory Allocations or with special allocations of other
items of Company income, gain, loss or deduction pursuant to this Section
4.2(h). Therefore, notwithstanding any other provision of this Article IV, the
Manager shall make such offsetting special allocations of Company income, gain,
loss or deduction in whatever manner it determines appropriate so that, after
such offsetting allocations are made, each Member’s Capital Account balance is,
to the extent possible, equal to the Capital Account balance such Member would
have had if the Regulatory Allocations were not part of this Agreement and all
Company items were allocated pursuant to this Article IV (other than Regulatory
Allocations).
Section 4.3.    Miscellaneous Allocations Rules. For purposes of Sections 4.1
and 4.2 hereof, the following rules shall apply:




--------------------------------------------------------------------------------



(a)    Insufficient Profits or Losses. If there are insufficient Profits or
Losses to allocate to the Members pursuant to Section 4.1 to make the entire
allocation specified therein, the Profit or Loss available to be allocated among
the Members (or items thereof) pursuant to such Section shall be allocated in
proportion to the amounts thereof that would have been allocated to each Member
pursuant to such Section if there had been sufficient amounts thereof to satisfy
fully the requirements of such subparagraph with respect to every Member.
(b)    Additional Members. In the event additional Members are admitted to the
Company on different dates during any year or other period, Profits or Losses,
as the case may be, allocated to the Members for each such year or other period
shall be allocated among the Members in proportion to the Membership Interest
each holds from time to time during such year or other period in accordance with
Code Section 706, using any convention permitted by law and selected by the
Manager.
(c)    Allocation Conventions. For purposes of determining Profits or Losses or
any other items allocable to any period, the same shall be determined on a
daily, monthly, or other basis, as determined by the Manager using any
permissible method under Code Section 706 and the Regulations thereunder as
selected by the Manager. Except as otherwise provided in this Agreement, all
items of Company income, gain, loss, deduction and any other allocations not
otherwise provided for shall be divided among the Members in the same
proportions as they share underlying Profits or Losses.
Section 4.4.    Tax Allocations.
(a)    In General. Except as otherwise provided in this Agreement, all items of
Company income, gain, loss and deduction for federal income tax purposes shall
be allocated among the Members in the same manner as such items are allocated
for book purposes under this Article IV.
(b)    Code Section 704(c). In accordance with Code Section 704(c) and the
Regulations thereunder, income, gain, loss and deduction with respect to any
property contributed to the capital of the Company shall, solely for tax
purposes, be allocated among the Members so as to take account of any variation
between the adjusted basis of such property to the Company for federal income
tax purposes and its Gross Asset Value. In the event the Gross Asset Value of
any asset of the Company is adjusted pursuant to the definition of such term,
subsequent allocations of income, gain, loss and deduction with respect to such
asset shall take account of any variation between the adjusted basis of such
asset for federal income tax purposes and its Gross Asset Value in the same
manner as under Code Section 704(c) and the Regulations thereunder. Allocations
pursuant to this Section 4.4(b) are solely for purposes of federal, state and
local taxes and shall not affect or in any way be taken into account in
computing any Member’s Capital Account or share of Profits, Losses, other items
or distributions pursuant to any provision of this Agreement.
Section 4.5.    Distributions.
(a)    General. Subject to the provisions of the Act, and except as provided in
Section 4.5(b), Cash Flow shall be distributed to the Members as follows:
(i)    First, during each fiscal year when there is an Unreturned Priority
Capital Contribution Balance for any Members, (A) to such Members, pro rata, in
proportion to their Unreturned Priority Capital Contribution Balance until such
Members have received amounts that, when aggregated with all previous
distributions to the under this Section 4.5(a)(i)(A) is equal to the sum of the
aggregate, cumulative Priority Return for such fiscal year and all previous
fiscal years with respect to which the Priority Return is payable, and (B)
second, to such Members, pro rata, in




--------------------------------------------------------------------------------



proportion to their Unreturned Priority Capital Contribution Balances, until the
Unreturned Priority Capital Contribution Balance has been reduced to zero;
(ii)    Second, during each fiscal year when there is an Unreturned Capital
Contribution Balance for any Members, (A) to such Members, pro rata, in
proportion to their Unreturned Capital Contribution Balance until such Members
have received amounts that, when aggregated with all previous distributions to
the under this Section 4.5(a)(ii)(A) is equal to the sum of the aggregate,
cumulative Return for such fiscal year and all previous fiscal years with
respect to which the Return is payable, and (ii) second, to such Members, pro
rata, in proportion to their Unreturned Capital Contribution Balance, until the
Unreturned Capital Contribution Balance has been reduced to zero; and
(iii)    Thereafter, (A) 20% to the Class A Member, and (B) 80% to all Members,
pro-rata in accordance with their Membership Interests.
(b)    Tax Distributions. To the extent funds are available to the Company as
determined in the sole and absolute discretion of the Manager, the Manager may,
but is not required to, cause the Company to make distributions to the Members
to enable the Members to pay federal, state and local income taxes attributable
to their Units (including quarterly tax distributions for estimated tax
payments). All such distributions (i) shall be made to the Members based upon an
assumed total tax rate equal to highest maximum combined marginal federal, state
and local income tax rates to which any Member may be subject taking into
account the deductibility of state and local income taxes for federal income tax
purposes, and (ii) shall be made to the Members based upon their relative shares
of the Company’s taxable income for the period. Any amounts distributed to a
Member pursuant to this Section 4.5(b) shall be treated as an advance against,
and shall reduce dollar for dollar, any other distributions to which such Member
would be entitled under this Agreement, so that the cumulative amount
distributed to each Member will be the same as such Member would have received
if no distributions had been made pursuant to this Section 4.5(b).
Notwithstanding the foregoing, in the case of a tax distribution hereunder to a
Member which is attributable to a special allocation of items of income and gain
in accordance with Code Section 704(c), a corresponding distribution shall be
made to all other Members so that such tax distribution and such corresponding
distributions are, in the aggregate, shared by the Members in proportion to
their relative interests in Cash Flow as described in Section 4.5(a).
(c)    Withholding; Set-off. Notwithstanding anything to the contrary in this
Agreement, the Company may withhold from any distribution to any Member,
including distributions in connection with the liquidation of the Company, (i)
such amount as may be required to be withheld therefrom pursuant to the Code or
any other applicable federal, state, local or foreign law, and (ii) any amounts
then owed by such Member to the Company, and in each case, any amount so
withheld shall be treated as a distribution to such Member for purposes of this
Agreement.
(d)    Distributions upon Sale of the Company. Notwithstanding any other
provision of this Section 4.5, in the event of a Sale of the Company that
results in the sale of Units, each Member shall receive in exchange for the
equity securities held by such Member the same portion of the aggregate
consideration from such Sale of the Company that such Member would have received
if such aggregate consideration had been distributed by the Company pursuant to
the terms of Section 4.5(a) (but assuming, for purposes of this determination,
that the Units sold in the Sale of the Company are the only Units outstanding).
Each holder of equity securities shall take all necessary or desirable actions
(as determined by the Manager) in connection with the distribution of the
aggregate consideration from such Sale of the Company.




--------------------------------------------------------------------------------



ARTICLE V
MANAGEMENT AND OPERATION
Section 5.1.    Management.
(k)    Manager. The Company shall be managed by its Manager. The Company shall
initially have one Manager, which shall be Lakeside DVH. The Manager shall be
responsible for directing, managing and controlling the business activities of
the Company. Except for situations (a) in which the approval of the Members is
expressly required by non-waivable provisions of applicable law, and (b) where
the authority to make decisions on behalf of the Company is specifically
reserved to Members under this Agreement, the Manager shall have full and
complete authority, power and discretion to make all decisions on behalf of the
Company, to manage, direct and control the business, affairs and the properties
of the Company, to make all decisions of the Company under this Agreement, and
to perform any and all other acts or activities customary or incident to the
management of the Company’s business, all without the consent of the Members.
All decisions of the Managers, if there is more than one Manager, shall be made
by the vote of a majority of the Managers. A Manager shall hold office until
his, her or its death, dissolution or resignation. The authority of the Manger
includes, without limitation, the authority to borrow money and otherwise incur
indebtedness on such terms as the Manager determines, and to pledge the
Company’s assets, including its equity interest in Lakeside DV, as security
therefor; provided that the Manager may not cause the Company to pledge its
equity interests in Lakeside DV to secure any loan if the loan to value ratio
(as reasonably determined by the Manager in good faith) is more than 50% without
first obtaining the approval of Members holding a holding a majority of the
issued and outstanding Units.
(l)    Vacancies. Any vacancy occurring for any reason with respect to a Manager
shall be filled by the affirmative vote of the Members owning a majority of the
issued and outstanding Class A Units.
(m)    Regular Meetings. If there is ever more than one Manager, then regular
meetings of the Managers may be held without notice at such time and place as
from time to time may be determined by the Managers.
(n)    Committees. From time to time, the Manager may, by resolution passed by
the Manager, appoint an executive committee or any other committee or committees
for any purpose or purposes to the extent permitted by law, which committee or
committees will have such powers as specified in the resolution of appointment.
(o)    Quorum. At all meetings of the Managers a majority of the total number of
votes that may be cast by all of the Managers will be necessary and sufficient
to constitute a quorum for the transaction of business, and the majority of
votes cast by the Managers present at any meeting at which there is a quorum
will be the act of the Managers, except as may be otherwise specifically
provided by applicable law or by this Agreement. If a quorum is not present at
any meeting of the Managers, the Managers present thereat may adjourn the
meeting from time to time, without notice other than announcement at the
meeting, until a quorum is present.
(p)    Action Without Meeting. Any action required or permitted to be taken at
any meeting of the Managers or of any committee thereof may be taken without a
meeting, if all of the Managers or members of the committee, as the case may be,
consent thereto in writing or by electronic transmission, and




--------------------------------------------------------------------------------



the writing or writings or electronic transmission or transmissions are filed
with the minutes of proceedings of the Managers, or committee.
(q)    Meetings by Telephonic or Other Communications Equipment. Managers may
participate in a meeting of the Managers, or any committee, by means of
conference telephone or other communications equipment by means of which all
persons participating in the meeting can hear each other, and such participation
in a meeting will constitute presence in person at such meeting.
(r)    Management Fee. The Manager shall be paid an annual management fee (the
“Management Fee”), quarterly in advance on the first business day of each
quarter of the fiscal year. Any payment of the Management Fee in respect of a
period less than a quarter of a fiscal year shall be prorated based on the
actual number of days in such period. Each installment of the Management Fee
shall be due and payable based on an annual amount equal to two percent (2.0%)
of all Capital Contributions and Priority Capital Contributions ever made to the
Company.
Section 5.2.    Individual Member Authority. The Officers, acting individually,
and any other Person hereafter designated by the Manager, each has and will have
the authority delegated by the Manager to bind the Company as an agent in the
ordinary course of business. No Member acting solely in his, her or its capacity
as a Member has the authority to bind the Company, unless such action is
expressly authorized by this Agreement or by the Manager. Any Member shall
indemnify the Company for any costs or damages incurred by the Company as a
result of any action by such Member purporting to act for or to undertake any
obligation, debt, duty or responsibility on behalf of any other Member or the
Company, unless such action or undertaking is expressly authorized by this
Agreement or by the Manager.
Section 5.3.    Members.
(c)    Voting. Except as otherwise required by this Agreement or by applicable
law, the Members will not have the right to manage the business affairs of the
Company or vote on any matter concerning the Company. At any meeting of the
Members at which a quorum is present (in person or by proxy), Members holding a
majority of the issued and outstanding Units may take action on a matter.
(d)    Meetings of Members. Special meetings of the Members, for any purpose or
purposes, will be called by the Manager or Members holding a majority of the
outstanding Units. Such request will state the purpose or purposes of the
proposed meeting. Business transacted at any special meeting of the Members will
be limited to the purposes stated in the notice. Meetings of Members may held at
any place within or outside the State of Delaware as determined by the Manager.
(e)    Notice of Meeting. Whenever Members are required or permitted to take any
action at a meeting, a written notice of the meeting will be given by the
Company to the Members and to any parties to contribution or contribution
allowance agreements with the Company, which notice must state the place, if
any, date and hour of the meeting, the means of remote communication, if any, by
which Members and proxy holders may be deemed to be present in person and vote
at such meeting, and the purpose or purposes for which the meeting is called.
The written notice of any meeting must be given to each Member entitled to vote
at such meeting not less than ten (10) days nor more than two (2) months before
the date of the meeting.
(f)    Quorum; Adjourned Meetings and Notice Thereof. A majority of the
aggregate number of issued and outstanding Units, the holders of which are
present in person or represented by proxy, will constitute a quorum for the
transaction of business by the Members, except as may otherwise be provided by
law or by this Agreement. If, however, such quorum shall not be present or
represented at any meeting




--------------------------------------------------------------------------------



of the Members, the Members entitled to vote thereat, present in person or
represented by proxy, shall have the power to adjourn the meeting from time to
time. When a meeting is adjourned to another place, date or time, written notice
need not be given of the adjourned meeting if the place, date and time thereof
and the means of remote communication, if any, are announced at the meeting at
which the adjournment is taken; provided, however, that if the adjournment is
for more than thirty (30) days, or if after the adjournment a new record date is
fixed for the adjourned meeting, written notice of the place, date and time of
the adjourned meeting shall be given in conformity herewith. At any adjourned
meeting, any business may be transacted which might have been transacted at the
original meeting.
(g)    Fixing Record Date. In order that the Company may determine the Members
entitled to notice of or to vote at any meeting of the Members, or any
adjournment thereof, or to express consent to company action in writing without
a meeting, or entitled to receive payment of any distribution or allotment of
any rights, or for the purpose of any other lawful action, the Manager may fix a
record date which will not be more than two (2) months nor less than ten (10)
days before the date of such meeting. If no record date is fixed by the Manager,
the record date shall be at the close of business on the day next preceding the
day on which notice is given, or, if notice is waived, at the close of business
on the day next preceding the day on which the meeting is held. A determination
of the record date shall apply to any adjournment of the meeting; provided,
however, that the Manager may fix a new record date for the adjourned meeting.
(h)    Members Action by Written Consent Without a Meeting. Any action which may
be taken at any meeting of the Members, may be taken without a meeting, without
prior notice and without a vote, if (i) a consent in writing, setting forth the
action so taken, and (ii) a waiver in writing of acting at a meeting, is signed,
in each case, by Members holding not less than the minimum percentage of Units
that would be necessary to authorize or take such action at a meeting at which
all Members entitled to vote thereon were present and voted. Prompt notice of
the taking of Member action without a meeting by less than unanimous written
consent will be given to those Members who have not consented in writing.
(i)    Proxies. At each meeting of the Members, each Member having the right to
vote may vote in person or may authorize another person or persons to act for
such Member by proxy appointed by an instrument in writing subscribed by such
Member and bearing a date not more than eleven (11) months prior to said
meeting, unless such instrument provides for a longer period. All proxies must
be filed with the Manager at the beginning of each meeting in order to be
counted in any vote at the meeting. A Member may revoke any proxy which is not
irrevocable by attending the meeting and voting in person or by filing an
instrument in writing revoking the proxy or another duly executed proxy bearing
a later date with the Manager.
(j)    Meetings by Telephonic or Other Communications Equipment. Members may
participate in a meeting of the Members by means of conference telephone or
other communications equipment by means of which all persons participating in
the meeting can hear each other, and such participation in a meeting will
constitute presence in person at such meeting.
Section 5.4.    Officers. The Manager may, from time to time, (i) designate one
or more individuals to be Officers of the Company, with such titles and
compensation as the Manager assigns to such individuals, (ii) remove any
Officer, with or without Cause, and (iii) fill any vacancy of the Officers. The
Company may have, at the discretion of the Manager, such other Officers as may
be appointed by the Manager. No Officer need be a Member or a resident of the
State of Delaware. Officers so designated will have such authority and perform
such duties as this Agreement provides or as the Manager may from time to time
delegate to them. Any number of offices may be held by the same person. Any
Officer may resign as such




--------------------------------------------------------------------------------



at any time. Such resignation will be made in writing and will take effect at
the time specified therein, or if no time be specified, at the time of its
receipt by the Manager.
Section 5.5.    Indemnification; Limitation of Liability.
(a)    Indemnification. The Company shall indemnify each Manager, Member and
Officer of the Company (the “Indemnitee”) who is or was a party or is or was
threatened to be made a party to any action, suit, or proceeding, whether civil,
criminal, administrative or investigative, by reason of the fact that he, she or
it is or was a Manager, Member or Officer of the Company or, while a Manager,
Member or Officer of the Company, is or was serving at the request of the
Company as a manager, officer, employee, agent or trustee of another
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise, against any losses, damages or
expenses actually and reasonably incurred by the Indemnitee in connection with
such action, suit or proceeding, to the full extent permitted by the Act. The
right to indemnification conferred in this Section 5.5(a) includes the right of
the Indemnitee to be paid by the Company the expenses incurred in defending any
such action in advance of its final disposition to the full extent permitted by
the Act (an “Advancement of Expenses”); provided, however, that the Company will
only make an Advancement of Expenses upon delivery to the Company of an
undertaking, by or on behalf of such Indemnitee, to repay all amounts so
advanced if it is ultimately determined that such Indemnitee is not entitled to
be indemnified under this Section 5.5(a) or otherwise.
(b)    Repeal or Modification. Any repeal or modification of this Section 5.5
will not adversely affect any right or protection of any individual existing at
the time of such repeal or modification with respect to acts or omissions
occurring prior to such repeal or modification.
ARTICLE VI
SALE OF THE COMPANY
Section 6.1.    Drag-Along Rights.
(a)    If the Manager approves a Sale of the Company, each Member shall vote
for, consent to and raise no objections against such Sale of the Company (to the
extent such Member has voting or consenting rights). If the Sale of the Company
is structured as a (i) merger or consolidation, each Unitholder shall waive any
dissenters rights, appraisal rights or similar rights in connection with such
merger or consolidation or (ii) sale of Units, each Member shall agree to sell
all or the pro rata portion (as the case may be) of his, her or its Units and
rights to acquire Units on the terms and conditions approved by the Manager.
Each Member shall bear their pro-rata portion (based upon respective Membership
Interests) of any escrows or holdbacks. Each Member shall also take all
necessary or desirable actions in connection with the consummation of the Sale
of the Company as requested by the Manager, including, without limitation,
executing written consents of members, proxies, registration statements, letters
of transmittal, purchase agreements providing for the distribution of net
proceeds in accordance with Section 9.3, escrow agreements and assignments (or
similar instruments of conveyance). Each Member hereby constitutes and appoints
the Manager and any Officer, and each of them, with full power of substitution,
(y) as the proxies of such Member, with respect to the matters set forth in this
Section 6.1, and hereby authorizes each of them to vote all of the Units held by
such Member in a manner which is consistent with the terms and provisions of
this Section 6.1, and (z) as such Member’s true and lawful attorney, in such
Member’s name, place and stead, to execute any agreements or documents required
to be executed by such Member, pursuant to this Section 6.1. The proxy and grant
of power of attorney granted pursuant to clause (y) and clause (z) of this
Section 6.1 are given in consideration of the agreements and covenants of the
Company and the Member in connection with




--------------------------------------------------------------------------------



the transactions contemplated by this Agreement and, as such, are coupled with
an interest and shall be irrevocable unless and until this Agreement terminates
or expires in accordance with its terms. Each Member hereby revokes any and all
previous proxies or powers of attorney with respect to such Member’s Units.
(d)    Cost of Sale. The Members shall bear their pro-rata share (based upon
their Membership Interest) of the costs of any Sale of the Company to the extent
such costs are not otherwise paid by the Company or the acquiring Person whether
or not such Sale of the Company closes. Costs incurred by any Member on its own
behalf will not be considered costs of a Sale of the Company and shall be paid
solely by such Member.
Section 6.2.    Change in Form.
(k)    The Members acknowledge and agree that there may be one or more
circumstances that would cause it to be in the best interests of the Company
that the business of the Company be conducted in, or that the ownership
structure be modified to, a form different from that of the current form of the
Company (a “Change in Form”). Accordingly, the Members agree that, upon such a
determination by the Manager, the Manager shall take any and all actions
necessary or desirable so that the Company may continue its business and undergo
one or more Changes in Form. The Manager shall effect the Change in Form in such
manner as determined by the Manager to fairly represent the relative economic
and other rights of the Members as members of the Company at the time and shall
strive to minimize taxes and costs to be incurred by the Company, the Members or
the resulting entity (subject to the requirements of Section 6.2(b)). The Change
in Form may take the form of, without limitation, a merger of the Company into
another entity, a contribution of all of the interests of the Members in the
Company to another entity, and the distribution of its ownership interests to
the Members, a transfer of the assets, subject to the liabilities, of the
Company to another entity and the distribution of its ownership interests to the
Members, a conversion authorized by the Act, or such other form as the Manager
shall reasonably determine to be appropriate. Any Change in Form pursuant to
this Section 6.2 may be completed by the Manager with no further action by any
Member acting in the capacity of a Member and no individual Member shall have
any veto or other right to vote on a Change in Form. Each Member hereby agrees
to take any and all action that may be necessary or desirable both from and
after the filing of the registration statement made in connection with a Change
in Form approved pursuant to this Section 6.2, including any such action
necessary or desirable to achieve the Federal or other tax effect of the Change
in Form desired by the Manager at the time of the Change in Form. The Members
acknowledge that a Change in Form pursuant to this Section 6.1 may be effected
by the Company one or more times during the existence of the Company, including
any successor Company due to a previous Change in Form.
(l)    The Units or other ownership interests of the entity or association
resulting from the Change in Form shall be divided into classes and series and
shall be allocated to and among the Members in such manner as shall result in
the Members having substantially the same relative rights with respect to
voting, rights, assets, and profits and losses of the resulting entity or
association as the Members had in voting, rights, assets, and profits and losses
of the Company immediately prior to the Change in Form, subject, however to any
change resulting from any difference in taxation of the resulting entity or
association that may occur as a result of the Change in Form. The Members shall
establish the terms of the organizational documents of any resulting entity or
association, in their sole discretion, but consistent with the terms of this
Section 6.2.
 





--------------------------------------------------------------------------------



ARTICLE VII
FISCAL MATTERS
Section 7.1.    Books and Records. Full and accurate books and records of the
Company (including without limitation all information and records required by
the Act) shall be maintained at its principal executive office showing all
receipts and expenditures, assets and liabilities, profits and losses, and all
other records necessary for recording the Company’s business and affairs. All
Members shall have access at all times to the books and records of the Company,
during regular business hours, at the Company’s principal executive office, upon
provision of notice in writing by any Member to the Company at least five (5)
days before the date on which any Member desires to inspect said books and
records.
Section 7.2.    Fiscal Year. The fiscal year of the Company shall end on
December 31 of each year.
Section 7.3.    Tax Status. Notwithstanding any provision hereof to the
contrary, solely for purposes of the United States federal income tax laws, each
of the Members hereby recognizes that the Company will be subject to all
provisions of Subchapter K of Chapter 1 of Subtitle A of the Code; provided,
however, the filing of U.S. Partnership Returns of Income shall not be construed
to extend the purposes of the Company or expand the obligations or liabilities
of the Members.
Section 7.4.    Accounting Decisions. All decisions as to accounting and
taxation matters shall be made by the Manager. Such decisions must be
satisfactory to the Company’s accountants.
Section 7.5.    Bank Accounts. All funds of the Company shall be deposited in
its name at its principal financial institution, or other financial institution
approved by the Manager.
Section 7.6.    Tax Matters Member.
(a)    The Tax Matters Member (the “TMM”) is responsible for all administrative
and judicial proceedings for the assessment and collection of tax deficiencies
or the refund of tax overpayments arising out of a Member’s distributive share
of items of income, deduction, credit and/or of any other Company item (as that
term is defined in the Code or in regulations issued by the Internal Revenue
Service) allocated to the Members affecting any Member’s tax liability.
(b)    The TMM shall promptly give notice to all Members of any administrative
or judicial proceeding pending before the Internal Revenue Service involving any
Company item and the progress of any such proceeding. Such notice shall be in
compliance with such regulations as are issued by the Internal Revenue Service.
(c)    The TMM shall have all the powers provided to a tax matters partner in
Sections 6221 through 6233 of Code, including the specific power to extend the
statute of limitations with respect to any matter which is attributable to any
Company item or affecting any item pending before the Internal Revenue Service
and to select the forum to litigate any tax issue or liability arising from
Company items.
(d)    Lakeside DVH Manager, LLC shall be the initial TMM. The TMM may resign
its position by giving thirty (30) days written notice to all Members, whereupon
the Manager shall designate a new TMM.




--------------------------------------------------------------------------------



(e)    The TMM shall be entitled to reimbursement for any and all reasonable
expenses incurred by the TMM with respect to any administrative and/or judicial
proceedings affecting the Company.

ARTICLE VIII
TRANSFER RESTRICTIONS
Section 8.1.    Restrictions on the Transfers. Except as otherwise set forth in
this Agreement, at no time during the term of this Agreement may any Member
Transfer any of his, her or its Units (or any interest in or right to acquire
any of its Units) except:
(e)    To the extent permitted or required under the conditions set forth in
Article VI 6.1 or in Section 8.2; and
(f)    Any Member may Transfer any of his, her or its Units to any Person upon
approval of the Manager (such Transfers pursuant to Sections 8.1(a) and (b),
“Permitted Transfers”).
The Company will not recognize any Transfer of any Units or any interest in or
right to acquire Units unless such Transfer is made in full compliance with all
the provisions of this Agreement and any other applicable agreement.
Section 8.2.    Right of First Refusal.
(c)    Except in the case of Transfers made pursuant to Article VI or Section
8.1(b), which are not subject to this Section 8.2 if any Member (the “Selling
Member”) receives a bona fide written offer (the “Third Party Offer”) from any
Person who is not a party to this Agreement (the “Third Party”) to purchase all
or a portion of the Selling Member’s Units (the “Offered Units”), and the
Selling Member desires to accept the Third Party Offer, then the Selling Member
shall notify in writing all of the other Members of the Company (the “Remaining
Members”) of the identity of the Third Party and shall attach a photocopy of the
Third Party Offer.
(d)    The Remaining Members shall have the right, but not the obligation, to
purchase the Offered Units at the same purchase price and upon substantially the
same terms and conditions as are contained in the Third Party Offer. Each
Remaining Member shall have the option to purchase such Remaining Member’s
proportionate share of the Offered Units, and a Remaining Member’s proportionate
share shall be equal to the ratio that such Remaining Member’s Units bears to
the total Units issued and outstanding other than the Selling Member’s Units.
Each Remaining Member’s option to purchase shall be exercisable by giving
written notice to the Selling Member and the Remaining Members within thirty
(30) days after the Selling Member gives notice of the Third Party Offer. If any
Remaining Member fails to exercise the option to purchase such Remaining
Member’s proportionate share of the Offered Units, then the other Remaining
Members, if any, shall have the right, exercisable within fifteen (15) days
after the expiration of the aforesaid thirty (30) day period, to purchase such
remaining portion of the Offered Units in proportion to the ratio that such
other Remaining Member’s Units bears to the total Units issued and outstanding
of those Members exercising their options hereunder, or as they may agree among
themselves. The options to purchase the Offered Units shall be exercisable by
giving written notice to the Selling Member within the aforesaid thirty (30) or
fifteen (15) day periods, as may be applicable. Such options shall be
enforceable only if the Remaining Members agree to purchase all of the Offered
Units and, in such a case, the sales pursuant to the exercise of such options
shall be made within ninety (90) days after the Selling Member gives notice of
the Third Party Offer.




--------------------------------------------------------------------------------



(e)    If the Remaining Members fail to exercise their respective options to
purchase all of the Offered Units within the applicable thirty (30) and fifteen
(15) day periods, then the Selling Member may, notwithstanding Section 8.1, but
subject to Section 8.3 and the prohibitions of Section 8.6, sell all of the
Offered Units to the Third Party on the same terms and conditions as are
contained in the Third Party Offer, provided that such transaction must be
completed within ninety (90) days after the expiration of the fifteen (15) day
period referred to above. Alternatively, the Selling Member may retain such
Offered Units. If the Offered Units are not sold to the Third Party within the
ninety (90) day period referred to above, then the Offered Units shall not be
sold to the Third Party unless the provisions of this Section 8.2 are again
satisfied. A Third Party who purchases a Selling Member’s Offered Units shall
become a substituted Member upon such sale only if and when the Manager consents
to the Third Party becoming a substituted Member. Unless and until the Manager
so consents, the Third Party will merely be an assignee of the Selling Party’s
Units.
Section 8.3.    Conditions to Transfer. No Permitted Transfer may be effected by
any Member unless (a) such Transfer is in compliance with the Securities Act and
all applicable state securities laws, and, if requested by the non-transferring
Members, such transferring Member has delivered an opinion of such Member’s
counsel to the Company or other evidence, in form and substance reasonably
satisfactory to the Company, to the effect that such Transfer is either exempt
from the requirements of the Securities Act and the applicable securities laws
of any state or that such registration requirements have been complied with; and
(b) any transferee of a Permitted Transfer agrees in writing to become a party
to, and to be bound by the provisions of, this Agreement.
Section 8.4.    Transferee’s Rights. A transferee permitted under this Article
VIII shall be entitled to receive distributions from the Company applicable to
the acquired Units by reason of such Transfer after the effective date thereof.
Section 8.5.    Effective Date of Transfer. The effective date of a Transfer of
any Units shall be the last day of the month in which the Manager receives
properly executed instruments pursuant to this Agreement. Notwithstanding the
foregoing, none of the Officers, the Manager or the Company shall incur any
liability for distributions made to any transferor prior to such time as the
written instrument transferring such interest shall have been received by the
Company or prior to the effective date of such Transfer.
Section 8.6.    Prohibited Transfers. Notwithstanding any other provision of
this Agreement, no Transfer may be made of a Member’s Units or any portion
thereof to the extent that any such Transfer: (a) would result in the
termination of the Company for federal income tax purposes, (b) would violate
any federal or state securities laws, (c) is made to a Person who does not agree
to be subject to the terms of this Agreement, and in the case of a Person that
is an entity, such owners of the entity do not agree to be subject to the terms
of this Agreement, (d) is made to a Person who does not agree to execute such
documents as the Manager may reasonably require to reflect the Person agreeing
to be subject to the terms of this Agreement in accordance with Section 8.3, (e)
would cause a default under the terms of any indebtedness of the Company or
would otherwise violate the terms of any agreement between the Company and
another party or (f) is made to a minor or to a Person who is incompetent or
insane; and any attempted assignment in violation hereof shall be ineffective to
transfer any such Units. Any Transfer of a Member’s Units in the Company in
contravention of this Agreement (a “Prohibited Transfer”) shall be null and void
and, if a Member attempts to make a Prohibited Transfer, then the Manager shall
be entitled to take any and all action which may be necessary or appropriate to
defeat or prevent the Prohibited Transfer.




--------------------------------------------------------------------------------



ARTICLE IX
DISSOLUTION, LIQUIDATION AND TERMINATION
Section 9.1.    Dissolution. The Company will dissolve and its affairs will be
wound up upon the first to occur of any of the following:
(f)    the approval of the Manager; or
(g)    the issuance of a decree by a court of competent jurisdiction ordering
the dissolution of the Company.
For the avoidance of doubt, it is agreed that the death, resignation,
withdrawal, Bankruptcy, or expulsion of any Member will not dissolve the
Company.
Section 9.2.    Liquidation and Termination. Upon dissolution of the Company,
the Manager, or the other Persons required or permitted by law to carry out the
winding up of the affairs of the Company shall:
(a)    promptly notify all Members of such dissolution;
(b)    wind up the affairs of the Company;
(c)    prepare and file all instruments or documents required by law to be filed
to reflect the dissolution of the Company; and
(d)    after paying or providing for the payment of all liabilities and
obligations of the Company as described below, distribute the assets of the
Company as provided by the terms of this Agreement, including Section 9.3.
Section 9.3.    Distribution of Assets.
(a)    General. Upon dissolution of the Company and the sale of its assets, the
proceeds of such sale or the assets of the Company will be allocated as set
forth below:
(i)    first, to pay all outstanding liabilities and expenses of the Company
(other than those specified in Section 9.3(b));
(ii)    second, to repayment of outstanding loans, if any, made by Members to
the Company; and
(iii)    third, to the Members in accordance with the order and priority set
forth in Section 4.5(a) (subject to Section 4.5(c)).
(b)    Adjustments to Capital Accounts. It is intended that the distributions
set forth in Section 9.3(a) comply with the intention of Regulations Section
1.704-1(b)(2)(ii)(b)(2) that liquidating distributions be made in accordance
with positive Capital Accounts. However, if the balances in the Capital Accounts
do not result in such requirement being satisfied, no change in the amounts of
distributions pursuant to Section 9.3(a) shall be made, but rather, Profits (and
items thereof) and Losses (and items thereof) will be allocated among the
Members in accordance with Section 4.1 and Section 4.2 hereof so as to cause the




--------------------------------------------------------------------------------



balances in the Capital Accounts to be in the amounts necessary so that, to the
extent possible, such result is achieved.
(c)    Procedure. Distributions made pursuant to this Section 9.3 will be made
within the time periods prescribed by the Regulations. Liquidating distributions
may be made in cash or in kind or partly in each, provided that any assets
distributed in kind are distributed on the basis of their fair market values at
the time of distribution, in each case as determined by the Manager. Appropriate
arrangements may be made to establish reserves for unknown or contingent
liabilities as the Manager may determine.
Section 9.4.    Waiver of Right to Partition and Decree of Dissolution. As a
material inducement to each Member to execute this Agreement, each Member
covenants and represents to each other Member that, during the existence of the
Company, no Member, nor such Member’s heirs, representatives, successors,
transferees or assigns, will attempt to make any partition of any Company assets
whether now owned or hereafter acquired, and each Member waives all rights of
partition provided by statute or principles of law or equity, including
partition in kind or partition by sale. The Members agree that irreparable
damage would be done to the goodwill and reputation of the Company if any Member
should bring an action in a court to dissolve the Company. The Members agree
that there are fair and just provisions for payment and liquidation of the
interest of any Member, and fair and just provisions to prevent a Member from
selling or otherwise alienating such Member’s interest in the Company.
Accordingly, each Member hereby waives and renounces such Member’s right to such
a court decree of dissolution or to seek the appointment by court of a
liquidator or receiver for the Company.
ARTICLE X
GENERAL PROVISIONS
Section 10.1.    Nondisclosure.
(a)    Recognition of Company’s Rights; Nondisclosure. Each Member shall keep
secret and retain in strict confidence, and shall not use for his, her or its
personal benefit (directly or indirectly), or the benefit (directly or
indirectly) of any third party Person, any Proprietary Information (as defined
in Section 10.1(b) below). Each Member’s obligation of confidentiality will not
apply to disclosures of Proprietary Information that are compelled by any legal,
administrative or investigative proceeding before any court, or any governmental
or regulatory authority, agency or commission; provided, however, that such
Member shall notify the Company prior to any disclosure and cooperate with the
Company in seeking a protective order or other similar determination with
respect to such Proprietary Information.
(b)    Proprietary Information. The term “Proprietary Information” means any and
all confidential and/or proprietary knowledge, data or information of or
relating to the Company and its Business, whether or not it is embodied in
writing or other physical or electronic form or is retained in the memory of a
Member. By way of illustration but not limitation, “Proprietary Information”
includes (i) trade secrets, inventions, mask works, ideas, processes, formulas,
source and object codes, data, programs, other technical information, other
works of authorship, know-how, improvements, discoveries, developments, designs
and techniques, including all Company Intellectual Property (as defined in
Section 10.2 below); (ii) information regarding (A) research and development,
(B) new products, (C) marketing and selling, (D) business plans, (E) budgets,
(F) forecasted projects and opportunities, (G) financial statements, (H)
licenses, (I) security and passwords, (J) operating procedures, (K) prices and
costs, and (L) vendors, suppliers and customers; (iii) information regarding the
skills, position, and compensation of other employees of the Company; and (iv)
information received by the Company from a third party subject to the terms of a
confidentiality, non-




--------------------------------------------------------------------------------



disclosure or similar agreement or with the reasonable expectation that such
information would be treated as confidential or proprietary information. Failure
to mark information as confidential or proprietary will not adversely affect its
status as Proprietary Information. Proprietary Information does not include
information that is or becomes generally known to and available for use by the
public other than as a result of such Member’s fault.
Section 10.2.    Company Intellectual Property. Each of the Members acknowledges
and agrees that the Company shall own all right, title and interest in and to
the Company Intellectual Property. The term “Company Intellectual Property”
means all inventions, mask works, ideas, processes, formulas, source and object
codes, data, programs, other technical information, other works of authorship,
know-how, improvements, discoveries, developments, designs and techniques and
all trade secret, patent, copyright, mask work and other intellectual property
rights throughout the world related thereto, developed, created or used by any
Member or the Company in connection with the Business carried on by the Company.
Section 10.3.    Corporate Opportunities. No Member or Manager shall have any
duty to communicate or present any investment or business opportunity to the
Company or any other Member; and no Member or any Manager shall be deemed to
have breached any duty or obligation to the Company by reason of the fact such
Person pursues or acquires any investment or business opportunity for himself,
herself or itself or his, her or its Affiliates or does not communicate
information regarding such investment or business opportunity to the Company or
the Manager.
Section 10.4.    Notices. Any notice given hereunder shall be deemed duly given
(a) three (3) days after being mailed by registered or certified mail, return
receipt requested, postage and registration or certification charges prepaid, or
(b) one (1) day after being deposited with a national, overnight air courier
service, marked for delivery on the next business day, addressed:
(a)    in the case of the Company, to 7001 N. Scottsdale Road, Suite 2050,
Scottsdale, Arizona 85253, attn: General Counsel; and
(b)    in the case of any Member, to the address set forth on Schedule A;
or to such address as any party may specify in writing to the other parties.
Notwithstanding the foregoing, any notice shall be deemed given upon deposit in
the mail or with the overnight air courier if simultaneously confirmed by
facsimile or email delivery to the necessary parties as specified above. Any
party hereto may change his, her or its address for service of such notices to
such other address as said party shall designate by written notice given to the
others as herein provided at least five (5 ) days prior to the effective date of
said change of address. If any such changed address shall be outside the United
States of America, the effective time for notices by mail shall be extended by
five (5) days and the effective time for all other forms of notices shall be
extended by two (2) days.
Section 10.5.    Integration. This Agreement embodies the entire agreement and
understanding among the Members and supersedes all prior agreements and
understandings, if any, among and between the Members relating to the subject
matter hereof.
Section 10.6.    Applicable Law. This Agreement and the rights of the Members
shall be governed by and construed and enforced in accordance with the laws of
the State of Delaware.
Section 10.7.    Jurisdiction and Venue. This Agreement and its subject matter
have substantial contacts with the State of Arizona, and all actions, suits, or
other proceedings with respect to this




--------------------------------------------------------------------------------



Agreement shall be brought only in a court of competent jurisdiction sitting in
Maricopa County, Ohio, or in the Federal District Court having jurisdiction over
Cuyahoga County, Ohio. In any such action, suit, or proceeding, such court shall
have personal jurisdiction of all of the parties hereto, and service of process
upon them under any applicable statutes, laws, and rules shall be deemed valid
and good.
Section 10.8.    Severability. In case any one or more of the provisions
contained in this Agreement or any application thereof shall be invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions contained herein and any other application thereof
shall not in any way be affected or impaired thereby.
Section 10.9.    Binding Effect. Except as herein otherwise provided to the
contrary, this Agreement shall be binding upon, and inure to the benefit of, the
Members and their respective heirs, executors, administrators, successors,
transferees and assigns.
Section 10.10.    Recitals. The Recitals hereto are incorporated herein by
reference.
Section 10.11.    Terminology. All personal pronouns used in this Agreement,
whether used in the masculine, feminine, or neuter gender, shall include all
other genders; and the singular shall include the plural, and vice versa. Titles
of Articles and Sections are for convenience only and neither limit nor amplify
the provisions of this Agreement itself.
Section 10.12.    Amendments.
(a)    This Agreement may be amended by the Manager without the approval of any
Member if such amendment is: (a) for the purpose of clarification and does not
change the substance hereof; (b) necessary or appropriate to satisfy
requirements of the Code or the Regulations or of any Federal or state
securities laws or regulations (in which case such amendment may be made
effective as of the date of this Agreement); or (c) for the purpose of admitting
or substituting Members in accordance with this Agreement.
(b)    Except as expressly provided in Section 10.10(a), amendments to this
Agreement shall require (i) the approval of the Manager, and (ii) the consent of
all of the Members.
Section 10.13.    Mutual Drafting. The parties hereto are sophisticated and have
been represented by counsel who have carefully negotiated the provisions hereof.
As a consequence, the parties do not intend that the presumptions of any laws or
rules relating to the interpretation of contracts against the drafter of any
particular clause should be applied to this Agreement and therefore waive their
effects.
Section 10.14.     Representation. Each party hereto acknowledges and agrees
that  (A) (i) Ulmer & Berne LLP has previously, is currently, and/or may in the
future represent one or more of the Company, the Members, the Manager, the
Officers and/or their respective Affiliates, (ii) in connection with this
Agreement, Ulmer & Berne LLP is representing the Company and Lakeside DVH
Manager, LLC only, (iii) no current or future conflicts of interest may be
asserted on the basis of the services rendered by Ulmer & Berne LLP in
connection with this Agreement, such conflicts being hereby waived, and (iv)
Ulmer & Berne LLP shall be permitted to represent the Company, any of the
Members, the Manager, the Officers and/or their respective Affiliates in
connection with any matter whatsoever, now or in the future, including but not
limited to any litigation with any other Member or their Affiliates; and (B)
each party hereby waives any conflict of interest that may arise in connection
with any or all of the same.




--------------------------------------------------------------------------------



Section 10.15.    Representations. Each Member, and in the case of a Member that
is not a natural person, each Person executing the Agreement on behalf of such
Member, directly or indirectly, hereby represents and warrants to the Company
and each other Member that (a) if the Member is not a natural person, it is duly
organized, validly existing, and in good standing under the laws of its state of
organization and that it has full organizational power to execute and agree to
the Agreement and perform its obligations hereunder, (b) the Member is acquiring
his, her or its Units for his, her or its own account as an investment and
without an intent to distribute the Units, and (c) the Member acknowledges that
the Units have not been registered under the Securities Act or any state
securities laws, and may not be resold or transferred by the Member without
appropriate registration or the availability of an exemption from such
requirements.
Section 10.16.    Counterparts. This Agreement may be executed simultaneously in
two or more separate counterparts, any one of which need not contain the
signatures of more than one party, but each of which will be an original and all
of which together shall constitute one and the same agreement binding on all the
parties hereto.






